Citation Nr: 1102438	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-14 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for cardiovascular signs and 
symptoms, claimed as an abnormal electrocardiogram (EKG), 
irregular heartbeat, valve prolapsed and heart arrhythmia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from September 1970 to March 
1972, and from March 1975 to August 1992.  The Veteran also 
apparently had service in the United States Army Reserve (USAR).
 
This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, inter alia, denied service connection for cardiovascular 
signs and symptoms, claimed as an abnormal EKG, irregular 
heartbeat, valve prolapsed and heart arrhythmia.  

In July 2008, the Veteran's claims file was permanently relocated 
from the Houston RO to the RO in St. Petersburg, Florida.

The Veteran was scheduled for a hearing in December 2008; 
however, he submitted a statement dated October 14, 2008, in 
which he withdrew his request for a hearing.  His request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The duty to assist includes obtaining additional medical records 
or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

The Veteran has submitted service treatment records showing that 
he had an irregular heartbeat, apparently while in the USAR.  He 
has also submitted an April 2005 Notification of Medical 
Disqualification showing that he was disqualified from retention 
in the USAR, in part, due to an abnormal EKG.  However, it does 
not appear that his service treatment records from his USAR 
service have been obtained and associated with the claims file.  
In addition, his periods of service while in the USAR, including 
active duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) should be verified.

The Veteran was scheduled for a VA heart examination in August 
2008, to determine whether he has a cardiac condition that is 
related to or began during his active duty.  The Veteran did not 
report to this examination, which was scheduled at the VA medical 
center (VAMC) in Miami, Florida.  

The Veteran and his representative have requested a new 
examination, based upon the fact that he resides in Panama, and 
does not have the financial means to travel to Miami, Florida for 
an examination.  He has indicated that the VA has worked through 
the United States Consulate in Panama in the past to provide him 
with VA examinations for his claims.  In fact, the record 
reflects that the VA has provided him with several examinations 
where he lives in Panama, working through the United States 
Embassy in Panama City, Panama, Consular Section.  

The Board notes that, in June 2004, the Veteran provided the VA 
with a post office box in Miami, Florida, as his mailing address.  
However, shortly after providing this communication, the Veteran 
made it clear that he was residing in Panama, in a September 2004 
letter requesting an examination for an unrelated claim be 
provided for him there.  The Veteran was afforded with a VA 
examination in Panama following his June 2004 notification 
regarding his mailing address.  In a September 2008 letter, the 
Veteran indicated that he used the Miami address to receive his 
correspondence, but that he resides in the Republic of Panama.  

As such, based on the facts set out above, the Board finds that 
the Veteran has presented good cause for not reporting to his 
scheduled examination in Miami, Florida.  38 C.F.R. § 3.655 
(2010).  

The record reflects that the United States Government does not 
have facilities in Panama to provide these examinations; instead, 
private physicians are paid by the government to conduct them.  
The claims file includes instructions as to how to schedule such 
an examination, which reflect that the United States Embassy 
should contact the Veteran to schedule the required examination.  
It appears that this has been the case with past examinations 
provided in connection with the Veteran's claims before the VA.  
As such, the AOJ should coordinate with the United States Embassy 
in the Republic of Panama in order to provide the Veteran with an 
examination, in order to obtain an opinion as to whether he has a 
cardiac condition that is related to or began during his active 
duty, or while he was in the USAR.  The Board notes that service 
connection may be granted for a disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA, for 
residuals of injury incurred or aggravated during INACDUTRA, or 
for residuals of an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. 
§ 3.6.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the 
National Personnel Records Center (NPRC) or 
the Army Reserve Personnel Center 
(ARPERCEN), verify the Veteran's periods of 
service in the USAR.  The Veteran's periods 
of ACDUTRA and INACDUTRA should be set 
forth in the record.

Then, the AOJ should request from NPRC or 
the ARPERCEN the Veteran's medical records 
from his time in the USAR.  If records are 
unavailable, please have the provider so 
indicate.

2.  The AOJ should coordinate with the 
United States Embassy in Panama City, 
Panama, Consular Section, to make 
arrangements to contact the Veteran and 
schedule him for a cardiovascular 
examination, by an appropriate specialist, 
to determine whether he has a current 
cardiac condition which is related to or 
began during his active duty, or during any 
periods of ACDUTRA or INACDUTRA while the 
Veteran was serving in the USAR.  All 
indicated tests or studies deemed necessary 
for an accurate assessment should be done.  
The claims file, this remand and any 
additional treatment records must be made 
available to the examiner for review of the 
pertinent evidence in connection with the 
examination, and the report should so 
indicate.  

The cardiac examiner should determine 
whether the Veteran has a current cardiac 
condition and, if so, whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's cardiac 
condition is a result of any incident in 
service or began to manifest during 
service, to include any time in the 
Reserves on ACDUTRA or INACDUTRA, or is 
etiologically related to the Veteran's 
service in any way.  If the etiologies of 
the diagnosed disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses are 
related to which factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim.  
If any determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


